DETAILED ACTION

Specification
The amendments to the disclosure filed on July 26, 2021 have been reviewed and approved by the examiner for examination purposes.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-6, 14-15 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For examination purposes, the position is taken that a “door reinforcing element” and “a locking member” are positively recited features in combination with the door panel of independent Claim 4.  As such, in Claim 2, the phrase “a locking member” is unclear and confusing as presently set forth since it is not clear whether the “locking member” is a new and distinct feature or if it is reference back to the previously and positively defined “locking member” of Claim 4; additionally, the phrase “the top rail” does not have a proper antecedent basis.  In Claim 5, the phrase “a locking stile” is unclear and confusing as presently set forth since it is not clear whether the “locking stile” is a new and distinct feature or if it is reference back to the previously defined “a locking stile” of Claim 4.  Claim 6 is unclear and confusing now since the phrase “a recessed groove” is Claims 14-15 are unclear in view of the amendments to claim 4 for the same reason above, where the claimed “recessed handle groove” is interpreted as being the same as the recessed groove {already defined}; additionally, the use of the phrase “a door panel” at the end of each claim is confusing since a “door panel” is already an established feature in the claimed dependency.  In Claim 20, the phrase “a rail stile” is unclear and confusing as presently set forth since it is not clear whether the “rail stile” is a new and distinct feature or if it is reference back to the previously defined “stile” of Claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 1-3, 5-8, 13-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,741,632 in view of Simonton et al., [US 5,074,009].  Again, for examination purposes, the position is taken that a “door reinforcing element” and “a locking member” are positively recited features in combination with the door panel of independent Claim 4.  As to Claim 4, EP`632 teaches of a door panel (18) for a cabinet, the door panel being fully interchangeable, i.e., the door panel is capable of being utilized as a top door, a bottom door, an intermediate door, a left rail hinged door or a right rail hinged door (depending on where the door is placed during the assembly EP`632 teaches applicant’s basic inventive claimed door panel as outlined {mapped} above, but does not show the door reinforcing element has having a groove for slidingly receiving the locking member.  As to this feature, Simonton is cited as an evidence reference for the known technique of a component (70) having a groove (74) for receipt of a different component (10) in order to combine the components into one integral structure.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of EP`632 so as to include multiple components and then combine them together {where the combined components perform the same function of the original integral structure} in a manner as taught by Simonton because this arrangement would provide an alternative panel with door reinforcing element along with a locking member where the individual components could be easily replaced in the event a part was damaged without having to replace a combined structural component which may add to the cost of the repair.  Additionally, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the door reinforcing and locking members separable {such as for ease of replacement in the event one component is damaged}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable.  The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).  As to Claim 1, the door panel is in combination with a cabinet (fig. 19A) and comprises two or more door panels (18’s).  Regarding Claim 2, as modified, the locking member can be attached at a top rail (top section of (20)) of a first door panel (middle left panel for instance) and at a bottom rail (bottom section of different (20)) of a neighboring door panel (top right panel for instance) of a second door panel (note fig. 19C), whereby the first panel and the second panel become flush and integrated (shown).  Regarding Claim 3, as modified, in a door-over-door orientation, the locking member is removable upon displacing the door panels into an at least partially open position (such as to remove the distinct locking member); accordingly, the locking cannot be removed at the closed position of the doors (fig. 19C).  Regarding Claim 5, as modified, the door reinforcing element is adjacent to a locking stile (section of (20)) of the door panel at a cavity (shown in fig. 19B) defined in the top rail and/or in the bottom rail of the door panel, the door reinforcing element comprises an integral locking eye (such as (200) when the locking member is combined with the reinforcing element into an integral assembly), whereby in the absence of a locking member two neighboring doors are lockable one to the other through their respective integral locking eyes [0124].  Regarding Claim 6, as modified, a handle portion (viewed as the cutout) of the door is configured with the recessed groove for snapingly accommodating the locking member (can be viewed as “snapped” in place when seated).  As to Claim 7, the door panel is configured with one or more protrusions (19a, 19b), and the locking member is configured with respective snap indentions (5a, 5b), for snapping retention of the locking member with the door panel.  As to Claim 8, the door panel is made of plastic material (plastic materials), configured with cavities for receiving one or more door reinforcing elements comprising of a top rail, a bottom rail, a locking stile and a hinged stile (see figures), and wherein at least one of the door reinforcing elements is configured for receiving a locking eye.  As to Claim 13, the locking member is configured for engaging two door-over-door panels of a cabinet, to thereby integrate the door panels (fig. 19A), and wherein a locking member eye (200) is configured for interaction in locking engagement with a neighboring locking member (fig. 19C).  Regarding Claim 14, as modified, the locking member is configured for sliding displacement within the groove of the door panel (previously mapped).  Regarding Claim 15, as modified, the locking member is configured for snap-type articulation (via the wedges and slots) within the groove of a door panel.  Regarding Claim 16, as modified, the locking member is configured Page 4 of 6with a gripping portion (such as the outer loop section of (23) for instance).  Regarding Claim 17, as modified, the locking member is configured for articulating two or more door panels to one another, at a coplanar configuration, to thereby form an integrated, single door (fig. 19A).  As to Claim 20, the locking member is configured for attaching near a rail stile of a door by a fastener mechanism (wedge and slot arrangement) extending through a portion of the door.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various examples of handles being integrated into a drawer/door structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 25, 2021

/James O Hansen/Primary Examiner, Art Unit 3637